Citation Nr: 0518256	
Decision Date: 07/05/05    Archive Date: 07/14/05

DOCKET NO.  04-42 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for hearing loss in the 
right ear.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an initial compensable evaluation for 
hearing loss in the left ear.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. W. Loeb




INTRODUCTION

The veteran served on active military duty from October 1943 
to January 1946 and from May 1951 to November 1954.  He also 
reported service in the Army Reserves.  

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from the Department of Veterans Affairs (VA) 
Regional Office in Sioux Falls, South Dakota (RO).  

A motion to advance this case on the Board's docket, which 
was received by the Board on June 16, 2005, was granted by 
the Board on June 17, 2005 for good cause shown due to the 
veteran's age.  See 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. 
§ 20.900(c) (2004).  

Although the veteran indicated in his November 2004 
substantive appeal that he desired to appear at a personal 
hearing before the Board in Washington, D.C., he indicated in 
correspondence dated in December 2004 that he no longer 
wanted a personal hearing.

The issues of entitlement to service connection for hearing 
loss in the right ear and for tinnitus are remanded to the RO 
via the Appeals Management Center in Washington, DC.  


FINDING OF FACT

A September 2003 audiological examination shows that the 
veteran had an average pure tone threshold of 53 decibels in 
the left ear; speech recognition ability in the left ear was 
76 percent.  Accordingly, the veteran's hearing loss 
disability is manifested by Level I hearing acuity in the 
left ear.




CONCLUSION OF LAW

The criteria for a compensable evaluation for hearing loss in 
the left ear have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 
6100 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126) 
(West 2002).  Regulations implementing the VCAA have been 
enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issue decided herein.  

In August 2003, a letter was sent to the veteran by the RO, 
with a copy to his representative, in which he was informed 
of the requirements needed to establish service connection.  
The August 2003 notification would apply to the original 
issue of entitlement to service connection for bilateral 
hearing loss and to the downstream issue of entitlement to an 
initial compensable evaluation for hearing loss in the left 
ear.  See VAOPGCPREC 7-03; 69 Fed. Reg. 25179 (2004).  In 
accordance with the requirements of the VCAA, the letter 
informed the veteran what evidence and information he was 
responsible for providing and what evidence VA would be 
obtaining.  The letter explained what evidence VA needed from 
the veteran and told him that VA would request records for 
him if he provided sufficient information to identify the 
records.  Additional pertinent private medical evidence was 
subsequently added to the claims file.  There is no 
indication in the record that additional evidence relevant to 
the issue decided herein is available and not part of the 
claims file.  Based on this record, the Board finds that the 
VA's duty to notify has been satisfied.  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  The VCAA also requires VA 
to provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  The Board notes that a VA 
audiological examination was conducted in October 2003.  

The Board concludes that all available evidence that is 
pertinent to the claim decided herein has been obtained and 
that there is sufficient medical evidence on file on which to 
make a decision.  There is no indication that additional 
relevant evidence exists, and the veteran has not pointed to 
any additional information that needs to be added to his VA 
claims folders with respect to the issue decided herein.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claim.  The Board 
additionally finds that VA has complied with general due 
process considerations.  See 38 C.F.R. § 3.103 (2004).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 
No. 02-1077 (U.S. Vet.App. April 14, 2005).

Law And Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2004).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2004).  Separate 
diagnostic codes identify the various disabilities.  

This case also involves the veteran's appeal of the initial 
assignment of a disability rating for the veteran's 
service-connected left ear hearing loss.  In Fenderson v. 
West, 12 Vet. App. 119 (1999), it was held that evidence to 
be considered in the appeal of an initial assignment of a 
rating disability was not limited to that reflecting the then 
current severity of the disorder.  In Fenderson, the United 
States Court of Appeals for Veterans Claims (Court) also 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  

Factual Background

Service connection for hearing loss in the left ear was 
granted by rating decision in November 2003, which assigned a 
zero percent evaluation effective July 31, 2003.

The veteran complained on VA audiological evaluation in 
October 2003 of decreased hearing and tinnitus.  Audiological 
evaluation revealed pure tone thresholds in the left ear of 
20 decibels at 1000 hertz, 65 decibels at 2000 hertz, 60 
decibels at 3000 hertz, and 65 decibels at 4000 hertz, for an 
average of 53 decibels.  Speech recognition was 76 percent in 
the left ear.  It was reported that the test results showed a 
moderate high frequency sensorineural hearing loss in the 
left ear.

Also of record is a June 2004 uninterpreted audiogram from 
Rapid City Hearing Aid Center.   



Specific Schedular Criteria

The severity of hearing loss is determined by comparison of 
audiometric test results with specific criteria set forth at 
38 C.F.R. § 4.85, Diagnostic Codes 6100 through 6110 (2004).  
Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000 and 4,000 Hertz (cycles 
per second).  The Schedule allowed for such audiometric test 
results to be translated into a numeric designation ranging 
from Level I, for essentially normal acuity, to Level XI, for 
profound deafness, in order to evaluate the degree of 
disability from bilateral service-connected defective 
hearing.  The evaluations derived from the schedule are 
intended to make proper allowance for improvement by hearing 
aids.  If impaired hearing is service connected in only one 
ear, the nonservice-connected ear will normally be assigned a 
Roman Numeral designation for hearing impairment of I.  38 
C.F.R. § 4.85.

Analysis 

The Board notes that disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  See Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).

The veteran has been assigned a noncompensable rating for 
hearing loss in the left ear.  According to the October 2003 
VA audiogram, the veteran had average pure tone thresholds at 
the relevant frequencies from 1000 to 4000 hertz in the left 
ear of 53 decibels, with speech recognition ability of 76 
percent.  The June 2004 private audiogram was uninterpreted 
and, therefore, cannot be used for evaluation purposes.

Applying the above results to the Schedule reveals a numeric 
designation of Level IV in the left ear under 38 C.F.R. 
§ 4.85, Table VI.  Moreover, to determine the veteran's 
hearing impairment, his nonservice-connected right ear is 
assigned a numeric designation of I under 38 C.F.R. 
§ 4.85(f), as noted above.  Applying these findings to 
38 C.F.R. § 4.85, Table VII of the Schedule results in a 
noncompensable evaluation for hearing loss under Diagnostic 
Code 6100.  Consequently, a compensable evaluation is not 
warranted for the veteran's service-connected left ear 
hearing loss.

Since the medical evidence of record relied on by the Board 
does not show any significant increase or decrease in 
symptomatology throughout the appeal period, the Board 
concludes that staged ratings are not warranted for the 
veteran's service-connected hearing loss.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  

The Board has also reviewed the record with consideration of 
38 C.F.R. § 3.321(b) and does not find any evidence that the 
veteran's service-connected left ear hearing loss markedly 
interfere with employment or that the veteran has been 
frequently hospitalized due to the disability.  Additionally, 
the schedular evaluations in this case are not inadequate.  A 
compensable rating is provided for certain manifestations of 
the service-connected left hearing loss but the medical 
evidence reflects that those manifestations are not present 
in this case.  Accordingly, the RO's decision not to refer 
the issue for extraschedular consideration to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service was correct. 

Finally, because the preponderance of the evidence is against 
the veteran's claim, the doctrine of reasonable doubt is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to an initial compensable evaluation for service-
connected hearing loss in the left ear is denied.




REMAND

A review of the claims file reveals that the service medical 
records from the veteran's second period of service during 
the Korean War are not on file, and it does not appear that 
an attempt has been made to obtain them.  Additionally, 
although the veteran has noted that he served for over 20 
years in the Army Reserves, the dates of service and any 
relevant medical records associated with his reserve service 
are not of record. 

In light of the above, the Board concludes that an effort 
should be made to verify the veteran's period of reserve 
service and to obtain his service medical records for his 
second period of service and any medical records from his 
reserve duty.  It is also important to note that confirmation 
of the exact dates of active duty for training and inactive 
duty for training is necessary in that if the appellant shows 
that disease or injury occurred during active duty for 
training or that injury occurred during inactive duty for 
training, a claim for service connection for the injury or 
disease could be made.  Clearly, before a determination can 
be made with respect to whether hearing loss in the right ear 
and tinnitus had their initial onset during active duty for 
training or inactive duty for training, the exact dates of 
the veteran's dates of service must be shown.  In addition, 
verification of reserve status should include active duty for 
training, as well as inactive duty for training. 

Based on the above, this case is being remanded for the 
following action:  

1.  The RO must attempt to obtain, and 
associate with the claims file, the 
veteran's service medical records from 
his second period of service from May 
1951 to November 1954.

3.  The RO must again ask the veteran to 
provide as much information as possible about 
his Army Reserve service, to include dates of 
service, units served with, and locations at 
which the service was performed.  The RO must 
make every attempt to obtain verification of 
the veteran's period of service in the Army 
Reserves, to include verification of all 
periods of the veteran's active duty for 
training and inactive duty for training, from 
the National Personnel Records Center in St. 
Louis, Missouri or through other official 
channels, as necessary.  Any records or 
information obtained must be made part of the 
claims folder.  The search effort must be 
documented in the claims folder and if any 
such effort produces negative results, 
documentation to that effect must be placed 
in the claims file. 

3.  If additional relevant service medical or 
Army Reserve medical records are obtained, 
the claims file must be reviewed by the VA 
audiologist who examined the veteran in 
October 2003 to again determine the etiology 
of the veteran's tinnitus and hearing loss in 
the right ear.  The claims folder, including 
a copy of this Remand, must be made available 
to, and reviewed by, the reviewer.  The 
reviewer must provide an opinion, based on 
all of the evidence on file, whether the 
veteran currently has hearing loss in the 
right ear and/or tinnitus that was caused or 
aggravated due either to military service or 
to his service-connected hearing loss in the 
left ear.  If the audiologist who examined 
the veteran in October 2003 is unavailable, 
another audiologist must review the file and 
provide the above requested opinions.  A 
complete rationale for all opinions must be 
provided.  The report prepared must be typed.  
This opinion must be associated with the 
veteran's VA claims file.  

4.  Following completion of the foregoing, 
the RO must review the claims folder and 
ensure that all required developmental 
actions have been conducted and completed in 
full.  The RO must then readjudicate the 
veteran's claims for service connection for 
hearing loss in the right ear and for 
tinnitus, taking into consideration any and 
all evidence that has been added to the 
record since its last adjudicative action.  
If either of the benefits sought on appeal 
remains denied, the veteran and his 
representative must be provided a 
Supplemental Statement of the Case and given 
an appropriate opportunity to respond.  The 
case must then be returned to the Board for 
appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

FINALLY, THE BOARD NOTES THAT THE VETERAN IS 80 YEARS OLD AND 
THAT THIS CASE HAS BEEN ADVANCED ON THE DOCKET.  Hence, this 
claim must be afforded expeditious treatment by the RO.  See 
The Veterans' Benefits Improvements Act of 1994, Pub. L. No. 
103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 
5101 (West Supp. 2002) (Historical and Statutory Notes); see 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                     
______________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


